Citation Nr: 1008589	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, 
Kansas



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided to the Veteran by Via Christi 
Regional Medical Center from April 6, 2008 to April 21, 2008. 



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 
1979.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 2008 decision by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Wichita, 
Kansas.  


FINDINGS OF FACT

1.  From April 6, 2008 to April 21, 2008, the Veteran 
received unauthorized medical services at Via Christi 
Regional Medical Center.

2.  A prudent layperson would have found that a delay in 
seeking immediate medical attention would have been hazardous 
to the Veteran's life or health.  

3.  The Wichita VAMC was feasibly available and an attempt to 
use it beforehand would have been considered reasonable by a 
prudent person.

4.  The claim for payment does include a request for expenses 
related to medical care beyond the initial evaluation and 
treatment.

5.  The Veteran was enrolled in the VA health care system 
during the period in question, and he received VA medical 
services during the 24-month period preceding his admission 
to Via Christi Regional Medical Center.

6.  The Veteran is financially liable to the providers of 
treatment for the services he received at Via Christi 
Regional Medical Center.

7.  The Veteran is not shown to have coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for emergency treatment.

8.  The condition for which the treatment was furnished is 
not shown to have been caused by an accident or work-related 
injury.

9.  At the time the emergency treatment was rendered, the 
Veteran had a 100 percent combined service-connected 
disability rating.  However, he did not have a total 
disability, permanent in nature, resulting from a service-
connected disability; the condition for which the emergency 
treatment was furnished was not service-connected, has not 
been held to aggravate a service-connected disability, and is 
not shown to be a condition requiring care for purposes of 
participation in a VA rehabilitation program under 38 
U.S.C.A. Chapter 31.

10.  The claim for reimbursement or payment of medical 
expenses incurred at Via Christi Regional Medical Center was 
timely received on April 18, 2008.   


CONCLUSION OF LAW

1. The criteria for reimbursement or payment of medical 
expenses incurred at Via Christi Regional Medical Center on 
April 6, 2008, to April 21, 2008, have not been met.  38 
U.S.C.A. §§ 1725, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement or payment for unauthorized 
medical services provided to him by Via Christi Regional 
Medical Center from April 6, 2008 to April 21, 2008.  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA). Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the Court appeared to 
assume the VCAA is applicable to chapter 17 claims, but then 
held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R., 
moreover, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.

According to 38 C.F.R. § 17.124, the Veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his appellate 
rights, and to furnish all other notifications or statements 
required by Part 19 of Chapter 38.  See 38 C.F.R. § 17.132 
(2009).

The VAMC has explained to the Veteran the bases for the 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claims.  
The VAMC also sent the Veteran a VCAA notice letter dated 
June 6, 2008, which further explained his right to present 
information and evidence in support of his claim, and what VA 
would do to assist him.  There is no indication that any 
additional notice or development would aid the Veteran in 
substantiating his claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Thus, any deficiency of notice or of the duty 
to assist constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify the Veteran 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.  Therefore, 
the Board may proceed to consider the merits of the claim.

II.  The Merits of the Claim

Relevant law and regulations

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
Veteran for non-service-connected conditions in a non-VA 
facility.  See 38 U.S.C.A. § 1725 (West 2002, Supp. 2009).  
Such payment or reimbursement may be made if:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2009).

(The Board notes that the Veterans' Mental Health and Other 
Care Improvements Act was enacted in October 2008, during the 
pendency of the appeal.  See Pub. L. No. 110-387, 122 Stat. 
4110 (2008).  This act, among other things, revised 38 U.S.C. 
§§ 1725 and 1728.  In regards to section 1725, VA now shall 
provide payment or reimbursement for the treatment if the 
above-listed requirements are met.  That is, payment or 
reimbursement is no longer discretionary.  Additionally, the 
provision that pertains to a continued medical emergency has 
been revised to include treatment rendered until such time as 
the Veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of 
accepting such transfer; or . . ., such time as a Department 
facility or other Federal facility accepts such transfer if : 
(I) at the time the Veteran could have been transferred 
safely to a Department facility or other Federal facility, no 
Department facility or other Federal facility agreed to 
accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the Veteran to a 
Department facility or other Federal facility.  See Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, § 402, 122 Stat. 4110 (2008).

Analysis

With regard to the Veteran's claim for reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment at Via Christi Regional Medical Center, in the May 
2008 notice of disagreement and in his June 2008 substantive 
appeal (VA Form 9), the Veteran essentially contends that 
during Sunday morning, April 6, 2008, he was experiencing 
chest pains symptomatic of a heart attack.  He stated that 
his wife drove him to the closest hospital emergency room, 
where he did experience a heart attack (an ambulance was not 
used as contended by the Veteran's representative).  He 
stated that a call was made to the Wichita VAMC which was 
answered by a recording that said "if it is an emergency, 
please hang up and call 911."  He said that he was unaware 
that the VAMC was available on weekends and he did not have 
time to further research that fact due to his medical 
situation, plus the VAMC was further away. 

The record shows that the Veteran arrived at the Via Christi 
Regional Medical Center at noon on April 6, 2008, and he was 
discharged on April 21, 2008 to a skilled nursing care 
facility (the record shows that he was a patient at the 
VAMC's skilled nursing facility from April 23, 2008 to May 
29, 2008).  He did experience a heart attack in the emergency 
room, and at 5:09 PM on April 6th he was transferred to 
cardiac catheterization, where he underwent a coronary 
angiography, intra-aortic balloon pump placement, right heart 
catheterization, and left anterior descending angioplasty on 
April 7th.  It was determined that he needed a coronary 
artery bypass with four grafts.  This was procedure was 
delayed until April 14th due to severe abdominal distension.  
His discharge was further delayed until April 21st due to a 
urinary tract infection.   

Thus, the Veteran's claim for payment or reimbursement does 
include a request for expenses related to medical care beyond 
the initial emergency evaluation and treatment.  Information 
from the Veteran's combined health record and his claims file 
indicates that he was enrolled in the VA health care system 
during the time frame in question and that he received VA 
medical services during the 24-month period preceding the 
April 2008 treatment.  The Veteran is shown to be financially 
liable for the cost of the treatment in question.  The record 
does not reflect that the Veteran had coverage under private 
medical insurance or a health-plan contract, as that term is 
defined in 38 C.F.R. § 17.1001(a).  The condition for which 
the emergency treatment was furnished is not shown to have 
been caused by an accident involving second party liability 
or work-related injury.  In addition, the record shows that 
the Veteran's claims are not eligible for reimbursement under 
38 U.S.C. § 1728 because the Veteran did not have a total 
disability, permanent in nature, resulting from service-
connected disability and because the condition for which the 
emergency treatment was furnished (heart attack/coronary 
artery disease) was not service connected, was not held to 
aggravate a service-connected disability, and was not shown 
to be a condition requiring care for purposes of 
participation in a VA rehabilitation program under 38 U.S.C. 
Chapter 31. See 38 C.F.R. § 17.120(a) (2009).

As noted above, the law does not require that a Veteran's 
treatment actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

While the Board concludes that the Veteran's period of care 
at Via Christi Regional Medical Center was for an emergency 
medical condition, it is noted that revised 38 U.S.C.A. 
§§ 1725 and 1728 both require that a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson.  This is the question 
which determines the outcome of the Veteran's claim.

In this regard, the Board notes that the Veteran lives in 
Wichita, Kansas.  The Board's own research on MapQuest online 
reveals that the Via Christi Regional Medical Center was 5.18 
miles from his home, and the Wichita VAMC was 7.12 miles from 
his home.  An initial opinion dated May 6, 2008, by the 
Director of the VAMC's Emergency Department agreed that it 
was an emergency situation, but disapproved the Veteran's 
claim on the basis that the VAMC was available, and that 
transfer to the VA facility would have been feasible on 
stabilization.  The Veteran's representative requested 
reconsideration of the VAMC's unfavorable decision.  In an 
opinion dated June 3, 2008, the VAMC's Primary Care Director 
offered the same opinion.  He disapproved the claim because, 
although it was emergent, the VAMC was available.  He noted 
that, according to the record, the Veteran opted to choose a 
non-VA facility.  The Board additionally notes that the 
record shows no attempts to transfer the Veteran to the 
Wichita VAMC until his transfer to a skilled nursing care 
facility on discharge on April 21, 2008.  

Therefore, the Board finds that, because the Wichita VAMC was 
only a short distance of 2 miles further away from home, and 
because the VAMC's facilities were available, an attempt to 
use the VA facilities beforehand would have been considered 
reasonable by a prudent person.  The Veteran's contention 
that he did not know if the VA facility was open on a Sunday 
cannot be used as an excuse.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).     

For these reasons and bases, the preponderance of the 
evidence is against the claim, so there is no reasonable 
doubt to resolve in the Veteran's favor, and the claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3 (2009); see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  The Board recognizes 
and sympathizes with the Veteran.  However, the Board is 
bound by the law and this decision must be made in accordance 
with the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because 
it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision 
under which the Board may grant the Veteran the benefits 
sought.      




ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred as a result of treatment at Via 
Christi Regional Medical Center from April 6, 2008 to April 
21, 2008, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


